615



        OFFICE   OF THE ATTORNEY GENERAL   OF TEXAS
                           AUSTIN




tionorableChas. A. Toaoh
County Auditor
Reoords Build-
Dallas, Teres




                                        uthority of t&8 DDE-
                                        Of the. i%&C4UB8COtWt
                                        r County v. sellers?

                                 And relat8d.mattera.T




                       Hoad and~Bri&w .Uofundiog.Bonds,
                      ed July 1, 1934;
                  uoty aoad and Bridge HefundIng Bonde,
    Series 1934-3, dated July 1, 1934; and
         Dallae County Vieduot mad and Bridge ?,oiuM-
    m   BOMB, Series 1935, dated Rovfmber 21, 1935.
Raorable Chas. A. Torch - Pago~2


          The original bonds issued for road and bridge pur-
porea wore vote4 and issued under authority of tho Dallas
county Speoiel Road Law, passed by the Logislatum in 1905;
             The original bonds vo;bd for viaduct road and bridge
purposes wor0 votedand im3ued under authority     or the kct 0r
1909, authorlz,lngoountiee hovlnF a population    of mor8 than
p,ooo   to vote and Ismae bonds ror tho oonstruotion   or oau88-
wys   and vladuota;
          Neither the Dallas County c3peoialRoad Law nor the
viaduot law .oontalnaany provIsion with r8rOIWOe to the right
or the county to redeem any suoh bonds prior to maturity   nor
are~L$&aprovisions of the GensraL Law, relative to oounty
bond& adopted by rsrerenoo to tha @aturitias ix options or
payment of any bonds voted and issued under them statutes;

          The orfglnal bonds issued by Da1148 County oontalned
$.athe raos themof an option ot rodmiptlon art8r ten years,
and-In 1934 ,and 1935 the Comm18slonersb Oourt raitided a part
or the bonds, and iseued tho Reiundlng Bond8 herelnabovo mn-
tioned.
        The aald Dallas Oounty Road and Bridge Refunding
Bonds, serlos 193&A*dated July 1, 1934 were Issued to refund
    rouowlngbonds th8xioutstandlngr
~ti@O
           Road and Brfdg8 Bondb, Series 3, dated Septekber
      10, 19ll, whloh were iseiucrd  &ndof authority of the
      Dallas County Speoisl.$IoadLaw (Ghapter /&, gpeoial
      &ttWS,Twsntp-ninthL8giSltitUr0,    1905);
            Yladuat and Bridge Bonds, Saris8 3, dated Feb-
       ruary 10, 19l.4, whioh w@ru issued undor'auth6rity
       of chapter 16; General Laws, Thirty-first Logisle-
      .turo, 1909, and Road and Bridge Bonds, seriss 6,
       .&ate4 August 20, 1918, which wor8 also lsrued under
       authority or ths eaid Dallas county Ypaoial Road
      Law.

           The aaid r)ellasCounty Road and Bridge RelU&d-
      ing Bonde, Series 1934-B dated July 1, 1934, wore
      issued to retund an equai amount of Road and Bridge
      Bonda, Series 5, doted January 10, 1917, whioh were
      also laauad under authority of the Dallas County
       Gpeolal noad Law;
                                                                            ‘.
                                                                                 61'7


pmorabla Ohm.    A. Tosoh - Page 3



         The mUa    ClOWty YladUOt and Brldga ROfUndiWi
    Bondme dated Rovaabar 21, 1935, ware lrsuad to refund
    the rollawing bonds thaq outstandingr
         Visduot and Bridge bonda, Sari48 1, dated Sa$-
    tambar 10, 1909, wIriohwere issued andor authorfty
    0r Chsptor 16, Goners1 Laws, Thlrty4lmt kgld.stura
    19.909;
         Road andBribe Ban&r, Sarier   2, dalmd $a tom
    bar 10, 1909, which WOM also lmuad underat L rity
    or the raib Dallas oounty Road law; a&
           Yladuot snd Bridge Bands, SbJriar2, dated 19019
                                 slro +r8uad banderautJkor
                                             Lime,Thi?tY-r&M%

           Allor    uidRepAtUmgB6nds           aonlmia the &llti*
neital:
            "¶'hlaBand.ir is&d          unbar aad in e~ttiateon-
    r0xmrLtywith the     gonrtitutlon       and lawa 0r the stata
    0r    r4xa8, partiouutrly Qhaptor 163 0r               tbt3aneral
    law8 parsod. by ‘t&o tortydaoond         Lo&slatPrs,         at   tta   I
    Rogubr    aoml@n'in      1931,.ula la      tuIPUI0~ of @n
    or&orbily      p8rrad:b# the @amire f onam* Bourt ot
    Mid    tJounty*~

           OJmpt@ 163 &2na Xagirliture is knowni~~~$ho "Bond
and Warrant.&w   or 19j&,* and the pertinent portion 0r cmld
lay wltbrespeot ts the ~rewnoaor retundingbon&r 1~ cs
r0uw6: ~sueh~aoipllpisrtonar~~.Court8   &all have the right
ball    time5 to iwuo r4ruWng bonds for the rerunding or
any outstandhg   bond* li&&lAp lsaued~and o+trrtandirq,aatu.red
etgart on any 18aa4 ~iseuad outstanding bonds,
         aDDliasbl0 ,tO the.iSa?MInOuOf &!8imding ba%%
without the naoessitg.or any not104 or right to rarerandlrtaa
vote.*
           Wow, the ~uastion.arises aa t8 what laws are apple-
aabla to the irsuanoa or ratuwU.ng bOnQ8. ZI ~rtiolos 720 and
725 dare inoludad in tho~ra~enaa    in the,quotation abet6 oitad,
w5 WOUU have to hol,d~thstthe ,Rarundin$Beads under oonoidara-
tiOn WOUU be zabeatafibJ.e et ,thistima, but We al.4rali8Ved
                                                               ‘..I
                                                               .: 618


gongrablc Chas. A. Tosoh - Pago 1,


from so-holdti for the reason that in 1937, subsequant to the
data.or thoae Refunding Bonda, tha ~Lagielatura passed ‘e valid-
ating Act, mma being fwnd in Chsptar 95, Aots Forty-rlfth
Lagislatura, the pertinent portion of 88988 reading a8 rollowe:
          uhll aotlons heretofore takan by Commisslon8rs*
     courts and by,governing bodlos or Cities and Towns
     in the authorization, axaoutlon, lasuanoe, and dallvary
     or euoh funding and refunding bonds’and suoh fmding
     and refunding urarrants,in attampted ,oamplfanoawith
     the prorlelons,qf Chapter.163, Aote’of JWgular Sao-
     sion of the Forty-saoond Laglslatura ara ‘horaby val-
     ldatad and alL.suah funding snd raftmdlng 8eouritias
     Issued pursuant to suoh ,aotionsare hereby validated
     . . . .*
           In Road Dietriot MO. 2~vI .Gtagbry, 120 5. W1 ,(2nd)
‘829 (writ refused); chit
                        .ras.ha5d tiietwhere the ~OOqIiLb*iQ+rg;
Wurt iaa,uadbonds oontalnlng a .dJ$forant.option proli&M
,thanthat ;setout.in the ala&ion. prOposit,ion‘  and tha...4agko-
Zaturo tharbartar validated the-bond? .~a, +a q?doa     authoriz-
 ing their issuanoa, the'validating~aat had ,tha arreiitor OOA-
rirmlng tha bonds as thay wera isrqed and not as thoy ware
 Voted.
          It is our opl&n    that the izim&lAg Bondr,or,Dai-
las county issued w&th s&i61 matur%tlds and without option
or prior redemption and issued under th? Bond and Warrant
hw of 1931, have been'ealldated:aa lamed .a@ are not re-
daaautbleat-thie tlm without the’a+i$Uantoi’tha.holdara.of
auah bonda.




                                             .   .

                                                     C. P.~Gibson
                                                        Assistant